Case 1:15-cr-00637-KAM Document 766 Filed 03/29/21 Page 1 of 5 PageID #: 25225

                                                       U.S. Department of Justice


                                                       United States Attorney
                                                       Eastern District of New York
                                                       610 Federal Plaza
                                                       Central Islip, New York 11722



                                                       March 29, 2021

By ECF
The Honorable Kiyo Matsumoto
United States District Judge
Eastern District of New York
225 Cadman Plaza East
Brooklyn, New York 11201

               Re:     United States v. Greebel, 15-CR-00637 (KAM)

Dear Judge Matsumoto:

                On January 28, 2021, this Court held an evidentiary hearing regarding defendant,
Evan Greebel’s (“Defendant”) letter motion (“Motion”) [Dkt 736] and request for a hearing to
contest the garnishment of retirement funds held by garnishees Merrill Lynch, Pierce, Fenner &
Smith Inc. (“Merrill Lynch”) and Charles Schwab Retirement Plan Services (“Charles Schwab”)
(collectively, “the Garnishees”). At the hearing, the Court directed the parties to submit post-
hearing briefing “based on the exhibits in evidence and the transcript.” Record (“R.”) at 91:10
(attached as Appendix A). For the reason set forth below, and those set forth in the government’s
prior briefing (ECF 743, 747, 751 and 756), the government respectfully requests that the Court
deny Defendant’s Motion in its entirety and instead enter orders of garnishment to the Garnishees,
in favor of the government, for the full balance of Defendant’s accounts in their possession up to
the full amount of the judgment imposed against him.

                                         Case Law Update

                As an initial matter, the government brings to the Court’s attention two recent
decisions from the Second and Fifth Circuits, both of which are relevant to the matter presently
before the Court. First, in United States v. O’Brien, No. 19-CR-3895 (2d Cir. March 19, 2021)
(Summary Order), the Second Circuit affirmed the district court’s issuance of an Order of
Garnishment directing that the entire cash surrender value of two retirement accounts owned by
the defendant be turned over to the government in partial satisfaction of an outstanding criminal
restitution obligation. In so holding, the Second Circuit noted that, “[i]t is well settled that ‘[t]he
government may enforce restitution orders arising from criminal convictions using the practices
and procedures for the enforcement of a civil judgment under federal or state law as set forth in
the [FDCPA].’ Among the post-judgment remedies available to the government for enforcement
under the FDCPA is garnishment.” Id. at p.7 (quoting U.S. v. Cohan, 798 F.3d 84, 89 (2d Cir.
2015), and citing 28 U.S.C. §§ 3205(a) and 3202). Although O’Brien did not directly address the
25% cap of the Consumer Credit Protection Act (“CCPA”), the Second Circuit decision clearly
Case 1:15-cr-00637-KAM Document 766 Filed 03/29/21 Page 2 of 5 PageID #: 25226
                                                            United States v. Greebel, 15-CR-00637 (KAM)


answers the “threshold question” of “whether the Government can reach the money in the 401(k)
plans,” posed by Defendant. R. at 93:13-15.

                Similarly, in U.S. v. Clark, No. 19-10186, 2021 WL 822647 (5th Cir. March 4,
2021), the Fifth Circuit affirmed a district court’s issuance of writs of garnishments for two of
defendant’s retirement accounts under the Mandatory Victims Restitution Act (“MVRA”). In its
holding, the Fifth Circuit analyzed the meaning of the term “other income,” as used in 26 U.S.C.
§ 6334(a)(8), which “exempt[s] ‘salary, wages, or other income . . . necessary to comply’ with
child-support orders,” and concluded that the “one-time liquidation of an investment account,”
would not qualify as “other income.” Instead, the court concluded that the corpus of a retirement
account is an asset, not income. Id. at *3 (“A bank or investment account is similar. The corpus
of the account – amounts previously deposited into the account which counted as income when
they were first received by the accountholder – is an asset but not income.”) (cross-referencing
Usery v. First Nat’l Bank of Ariz., 586 F.2d 107, 110-11 (9th Cir. 1978) (“holding that money
deposited into a bank account no longer constituted ‘earnings’ under the Consumer Credit
Protection Act.”)). Notably, as the Fifth Circuit recognized, even though payments made into the
retirement account were considered “income” at the time they were deposited, once they were
deposited they became assets of the defendant and no longer retained the status of income. Here,
Defendant argues that the money in his account maintains the status of “income” indefinitely, and
that any withdrawals from these accounts are the same as income being paid to him directly by his
former employers. As addressed more fully below, this argument fails. As in Clark, upon deposit,
the contributions to the Defendant’s retirement plans, which originated as income, became
property subject to garnishment in full under the MVRA and CCPA. See Government’s Opposition
to Plaintiff’s Motion [Dkt. 743] (“Opposition” or “Opp.”) at pp.4-5; see also Clark, 2021 WL
822647 at *3; Usery, 586 F.2d at 110-11.

         Witness Testimony Confirms that Defendant has an Immediate Unilateral
            Right to Demand Payment, in Full, from his Retirement Accounts

                On January 28, 2021, the Court heard testimony from three witnesses regarding the
manner in which each of the relevant retirement plans are administered in practice. The witnesses
were: 1) James Berge (“Berge”), a Human Resources Manager for Katten Muchin Rosenman, 2)
Mark Broutman (“Broutman”), Director of Partnership Accounting for Katten Muchin Rosenman,
and 3) Karl Groskaufmanis (“Groskaufmanis”), General Counsel for Fried Frank. Each witness
testified to the effect that former employees of their respective firms, such as Defendant, can
withdraw the funds in their retirement accounts without limitation at any time after leaving the
firm. See R. at 29:20 - 30:4, 33:12-14 (Berge); R at 55:6-11, 50:18 – 51:19 (Broutman: “An
inactive participant, someone who is terminated from the firm can fully access any amount in their
Schwab defined contribution plan account.”); R at 79:12 – 81:4 (Groskaufmanis: “[A]s a general
principal, both in its interpretation and its operation, former participants are able to and have been
able to withdraw the assets from their accounts at the firm.”). Moreover, each of these witnesses
confirmed that a former employee’s ability to withdraw funds from their retirement accounts is
not dependent upon, nor limited by: 1) the type of contribution made to the account (R. at 30:5-10
(Berge); R. at 52:2-7 (Broutman); R. at 82:1-8 (Groskaufmanis)), or 2) the former employee’s age
at the time of the withdraw request (R. at 30:11-13 (Berge); R. at 53:4-8 (Broutman); R. at 82:9-
14 (Groskaufmanis)). Additionally, each witness testified that once a former employee made a



                                                  2
Case 1:15-cr-00637-KAM Document 766 Filed 03/29/21 Page 3 of 5 PageID #: 25227
                                                           United States v. Greebel, 15-CR-00637 (KAM)


proper request to withdraw funds from their retirement account, there was no discretion for the
firm and/or the fund administrator to deny the request. See R. at 33:6-11 (Berge); R. at 53:25 –
54:11 (Broutman); R. at 82:16-24 (Groskaufmanis)). Thus, contrary to Defendant’s assertion (R.
at 93:19 – 94:15), there is no discretion for either the firm or the retirement plan administrator to
deny a properly submitted request to withdraw funds, and Defendant has not provided one case to
support his contention that merely having to go through an administrative process in order to obtain
funds from a retirement account means that he does not have a unilateral right to those funds.

               The clear and unambiguous language of both the Katten Muchin Rosenman, and
Fried Frank, retirement plans give Defendant the present, unilateral right to demand payment of
up to the full balance in each of his respective retirement plans. Opp. at pp. 3-9; see Hearing
Exhibits 1 [Dkt. 736-2], 2 [Dkt 736-3], and 3 [Dkt. 736-1]. Additionally, the testimony of all three
witnesses who appeared (via videoconference) for the January 28, 2021 hearing, as set forth
immediately above, confirms that the government’s position that Defendant has the right to
demand payment of the full balances of each of those accounts without restriction, as put forth by
the government in its Opposition, is consistent with the ways that the plans are actually
administered on a day-to-day basis by the firms and the Garnishees. As such, the government may
“step into [Defendant’s] shoes” and demand payment of the full balances in each of those accounts.
Opp. at p.2 (quoting U.S. v. Feldman, No. 14-CR-6092, 2017 WL 3866024 at *6 (W.D.N.Y. Sept.
5, 2017)). None of the testimony elicited by defense counsel during the hearing warrants any other
outcome.

       The Periodic Nature of Defendant’s Contributions to his Retirement Accounts
         Does Not Make them “Earnings” Subject to the CCPA’s 25% Limitation

               Defendant wrongly argues that, “the money was contributed [by or on behalf of
Defendant] into the plan on a periodic basis, and, therefore, to quote the statute [presumably, 15
U.S.C. § 1672(a)], these were periodic payments pursuant to a pension plan or retirement
program.” R. at 94:20-23. However, 15 U.S.C. § 1672(a), which defines “earnings” for the
purposes of the CCPA, addresses payments coming from a “pension or retirement plan,” and not
the source of the contributions to such plans. Thus, any argument that the periodic nature of the
contributions to the plans mandates a determination that the corpus of the account is “earnings” is
simply specious.

               Defendant also argues that:

       The way the money is withdrawn should not change the nature of the money. When
       the contributions were earned by Mr. Greebel and contributed into the plan, they
       were compensation. As they sit in the plan right now, they’re compensation. If
       they were to be withdrawn periodically tomorrow, they would be compensation.
       The Government’s position is that if they were withdrawn lump sum, they would
       be no longer compensation. There is nothing to explain why they would suddenly
       change. R. at 94:24 – 95:7.

This argument is also specious. First, as counsel stated, the contributions made into Defendant’s
retirement accounts were compensation at the time that they were earned, years ago. The



                                                 3
Case 1:15-cr-00637-KAM Document 766 Filed 03/29/21 Page 4 of 5 PageID #: 25228
                                                           United States v. Greebel, 15-CR-00637 (KAM)


government doesn’t dispute that fact. However, as the Fifth Circuit concluded in Clark, “[t]he
corpus of the account – amounts previously deposited into the account which counted as income
when they were first received by the accountholder – is an asset but not income” and under the
MVRA the government may enforce a restitution order “against all property or rights to property
of the person fined.” 2021 WL 822647 at *3; 18 U.S.C. § 3613(a). In Defendant’s case, once
funds were deposited into his retirement accounts, all of which were immediately 100% vested,
they became his assets, or property, and subject to enforcement under the MVRA. As such,
Defendant is simply wrong in arguing that “as they [the funds] sit in the plan right now, they’re
compensation.” R. at 95:2-3.

                Defendant would be correct in his assertion that, “[i]f [the funds] were withdrawn
periodically tomorrow, they would be compensation,” only if the plan required periodic
distributions and did not permit a lump-sum distribution. R. at 95:3-4. That is not the case here.
Additionally, Defendant is wrong in arguing that, “[t]here is nothing to explain why [the funds]
would suddenly change.” Id. at 6-7. Instead, periodic distributions from such plans are considered
“earnings” for purposes of the CCPA because the United States Congress expressly chose to
include “periodic payments pursuant to a pension or retirement program” within that definition.
§ 1672(a); see Opp. at p.9 (citing Waggoner v. Gonzales, 488 F.3d 632, 636 (5th Cir. 2007) (“The
canon of statutory construction ‘expressio unius est exclusion alterius (the expression of one thing
is the exclusion of another) indicates that [the listed ground] is the only requirement.”). Thus, the
change in characterization of the funds occurs because Congress expressly included periodic
distributions from retirement accounts, and only periodic distributions, not lump-sum
distributions, as earnings under the CCPA. Defendant cannot escape the clear and express
language of § 1672(a), nor should this Court reach a conclusion that expands the scope of § 1672(a)
beyond what Congress clearly and expressly intended.

            The Department of Labor Opinion is Irrelevant to these Proceedings

                Finally, Defendant also argues that the April 12, 2018 Department of Labor
Opinion Letter (“DOL Opinion”) should be given consideration. R. at 95:12 – 96:2. In this regard,
the Clark decision is also instructive in showing that Defendant’s reliance on the DOL Opinion is
misplaced. As in the DOL Opinion, Clark dealt with the issue of statutory exemptions from
garnishment, specifically the child-support exemption, and the Court concluded that lump-sum
payments from retirement accounts are not exempt from garnishment, because they were not the
equivalent of wages or salary. See 2021 WL 822647 at *4 (“We thus agree with the Sixth Circuit
that the child-support exemption only applies to money akin to salary and wages – meaning amount
received directly for labor such as ‘bonuses, tips, commissions, and fees.’ That does not describe
Clark’s retirement accounts, so the judgment garnishing those accounts is AFFIRMED.”) (citing
Woods v. Simpson, 46 F.3d 21, 24 (6th Cir. 1995). Thus, even if the DOL Opinion were relevant,
which it is not, lump-sum garnishments from retirement accounts would not be subject to the
CCPA’s 25% cap because they would not be considered to be earnings. See Id.; see also Opp. at
pp. 11-13; 15 U.S.C. § 1672(a) (including in the definition of “earnings,” in relevant part, only
“periodic payments pursuant to a pension or retirement program,” and not a lump-sum distribution
from such accounts).




                                                 4
Case 1:15-cr-00637-KAM Document 766 Filed 03/29/21 Page 5 of 5 PageID #: 25229
                                                             United States v. Greebel, 15-CR-00637 (KAM)




                                             Conclusion

                For all of the reasons set forth herein, Plaintiff respectfully requests that the Court
deny Defendant’s Motion in its entirety and instead issue Orders of Garnishment to the Garnishees
requiring that they turn over to the government all of the funds held in Defendant’s retirement
accounts under their control.


                                                       Respectfully submitted,

                                                       MARK J. LESKO
                                                       Acting United States Attorney

                                               By:      /s/ Thomas R. Price
                                                       THOMAS R. PRICE
                                                       Assistant U.S. Attorney
                                                       (631) 718-7893




                                                  5
